
	

113 HR 4113 IH: Community Water Enhancement Act of 2014
U.S. House of Representatives
2014-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4113
		IN THE HOUSE OF REPRESENTATIVES
		
			February 27, 2014
			Mr. McNerney introduced the following bill; which was referred to the Committee on Transportation and Infrastructure
		
		A BILL
		To amend the Federal Water Pollution Control Act to direct the Administrator of the Environmental
			 Protection Agency to consider projects involving rural communities in the
			 selection of alternative water source projects, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the Community Water Enhancement Act of 2014.
		2.Alternative water source projects
			(a)Selection of projectsSection 220(d) of the Federal Water Pollution Control Act (33 U.S.C. 1300(d)) is amended by adding
			 at the end the following:
				
					(4)Participation of rural communitiesIn making grants under this section, the Administrator shall consider whether the project—
						(A)is located in an unincorporated rural community;
						(B)is located in an area that is served by a public water system with fewer than 3,000 connections or
			 is located in an area with no public water system;
						(C)is located in an agricultural area with rural residences served by a public water system or by
			 private wells; or
						(D)is not only a benefit to the rural community served by the project, but also a benefit to
			 additional regional partners.
						.
			(b)Definition of alternative water sourceSection 220(i)(1) of such Act (33 U.S.C. 1300(i)(1)) is amended—
				(1)in the first sentence—
					(A)by striking wastewater or and inserting wastewater,; and
					(B)by inserting before the period at the end the following: , or through conjunctively managing groundwater supplies by delivering surface water instead of
			 groundwater; and
					(2)in the second sentence by inserting before the period at the end the following: unless the project requires such facilities to deliver the alternative water supply.
				(c)Authorization of appropriationsSection 220(j) of such Act (33 U.S.C. 1300(j)) is amended by striking 2004 and inserting 2018.
			
